Citation Nr: 1032014	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include schizophrenia.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the RO.  

The record reflects that the Veteran was scheduled to appear at a 
hearing before the Board in November 2008 at the RO.  However, he 
cancelled his hearing, and his request for a Board hearing is 
therefore deemed withdrawn.  38 C.F.R. § 20.704 (2009).  

The Board remanded the case to the RO in the case was remanded to 
the RO in February 2009.  The purpose of the remand was to obtain 
outstanding Social Security Administration records and VA 
treatment records.  

The Board finds there has been substantial compliance with its 
February 2009 remand directives.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

3.  The Veteran has not present credible lay assertions 
sufficient to establish a continuity of symptomatology due to an 
innocently acquired psychiatric disorder since service.

4.  The currently demonstrated innocently acquired psychiatric 
disorders to include paranoid schizophrenia, insomnia, psychotic 
disorder not otherwise specified (NOS), depression, anxiety, and 
stress syndrome are not shown to be due to a documented event or 
incident of the Veteran's active service.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability, to include any manifested by schizophrenia, due to 
disease or injury that was incurred in or aggravated by active 
service; nor may schizophrenia be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  

VA regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a service connection claim.  Those elements include: 1) 
veteran status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, in letters dated in November 2003, March 2006, 
November 2007, June 2008 and March 2009, the RO provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

Additionally, the March 2006 letter specifically informed the 
Veteran as to disability ratings and effective dates.  The Board 
notes that the claim was readjudicated via a Supplemental 
Statement of the Case (SSOC) issued in May 2010.  

There was a timing deficiency with the March 2006 notice letter, 
with respect to the notice requirements under Dingess because it 
was provided after the initial rating action.  Mayfield v. 
Nicholson.  

The timing deficiency was remedied by the fact that the Veteran's 
claims were readjudicated by the RO in the May 2010 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records and SSA 
records.   

Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.   

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131.  

Service connection may also be established for disease diagnosed 
after discharge from service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where 
the veteran cannot establish some of these elements, a veteran 
can instead establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, private and VA 
treatment records, and SSA records.  

The Veteran asserts that his current acquired psychiatric 
disorder, to include schizophrenia, had its onset in service.  
Generally, he had symptoms related to his schizophrenia during 
basic training and when working as an armor crewman in service.  

However, the Board notes that the service treatment records are 
negative for any complaints or findings referable to an 
innocently acquired psychiatric disorder.  

Moreover, an acquired psychiatric disorder was not shown by the 
medical evidence to have been clinically manifested until many 
years after service.  This is strong evidence against a finding 
of any continuity of symptomatology.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The VA and private treatment records beginning in March 1991, 
contain various diagnoses including paranoid schizophrenia, 
insomnia, alcohol abuse, cocaine abuse, cocaine dependence in 
remission, psychotic disorder NOS, depression, anxiety and stress 
syndrome.  Further, the Veteran has been treated with 
antipsychotics and has been hospitalized on multiple occasions 
due to his psychiatric disorder.  

Notably, a private psychological evaluation, dated in March 1997, 
indicates that the Veteran had been psychiatrically hospitalized 
on at least three occasions with the most recent occurring in 
November 1996 following an incident in which he shot a gun and 
got into an altercation with his wife.  

The Veteran, when questioned about substance abuse, at first 
denied any treatment, and then admitted to attending drug and 
alcohol class at VA.  He reported having prior cocaine use but 
denied current use.  The Veteran was diagnosed with psychotic 
disorder NOS, rule out cocaine abuse and rule out alcohol abuse.  

Significantly, a VA staff psychiatrist's mental health note, 
dated in April 1997, diagnosed the Veteran with psychotic 
disorder NOS and schizophrenia with late onset likely.  The same 
VA psychiatrist discharged the Veteran from the hospital later 
that month.  Here, the psychiatrist noted that the underlying 
etiology of the Veteran's new onset psychosis was unclear.  

The VA psychiatrist added that the Veteran was certainly outside 
the typical age range for new onset schizophrenia; however, it 
could not be ruled out.  

Additionally, the psychiatrist observed that the Veteran's labile 
behavior at the hospital during previous admissions was 
suggestive of possible gross disorganization or manic behavior, 
and concluded that a definitive diagnosis could not be made given 
the Veteran's minimization of his symptoms and unclear premorbid 
history.  

A February 2000 VA treatment record shows that the Veteran 
presented to the emergency room stating that he needed a test to 
determine whether he used drugs, and denied using cocaine even 
though his wife had found a drug apparatus on his person.  He 
reported cutting some wire but not using it for drug purposes.   
He did test positive for cocaine, but did not know how the 
cocaine got into his system.  The Veteran was diagnosed with 
paranoid type schizophrenia, alcohol abuse, and cocaine abuse.  

The Board finds the findings of the April 1997 VA psychiatrist to 
be probative on the matter of the etiology of the Veteran's 
acquired psychiatric disorder, in that the psychiatrist 
acknowledged the late onset of the Veteran's mental disorder.  
Moreover, there is no competent evidence establishing a nexus 
between any current condition and a specific event or incident of 
the Veteran's service.  

In the July 2010 Appellant's Post-Remand Brief, the Veteran's 
representative argued that the Veteran was entitled to a VA 
examination to determine the nature and etiology of his 
psychiatric disorder.  

In addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that, in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in § 
3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  

Here, on review, the Board finds no competent evidence to support 
the Veteran's lay assertions that his current innocently acquired 
psychiatric disability had its  clinical onset during his 
service.  As noted, his service treatment records are negative 
for complaints or findings to any psychiatric disorder.  

Accordingly, without an identified antecedent event during 
service, VA examination would serve no useful purpose as any 
opinion would be based on speculation.    

There is no competent evidence to support of the Veteran's claim 
or otherwise to support his own lay statements.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

The Board also finds in this regard that the Veteran has not 
presented credible lay assertions for the purpose of linking the 
onset of any innocently acquired psychiatric disorder to the time 
that he served on active duty based on a continuity of 
symptomatology.  

Moreover, the Veteran has not presented any competent evidence to 
support his lay assertions.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, as the preponderance of the evidence is against the 
claim, the claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia must be denied.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

In reaching this conclusion, the Board notes that it is precluded 
from reaching its own unsubstantiated medical conclusions, and is 
instead bound on this matter by the medical evidence of record.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include schizophrenia, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


